Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESTRICTION
1. 	Restriction to one of the following inventions is required under 35
US.C.121:
I. 	Claims 1-13, drawn to trailer module communicates to tractor module system, classified in CPC H04L 2012/40267.
Il. 	Claims 14-19, drawn to method of determining when the intended cargo trailer is actually coupled to the cargo tractor based on a comparison of the expected trailer identification number and the current trailer identification number, classified in CPC H04L 12/40039.
Ill. 	Claims 20-21, drawn to communication protocol system network with low and higher level protocol, classified in CPC H04L 12/40045.
IV.	Claims 22-29, drawn to determine at a short-wavelength ultra-high frequency communication protocol, when a receiving device is within range, classified in CPC H04W 4/80.
V.	Claims 30-33, drawn to detect a status of a cargo tractor subsystem, classified in CPC G01C 21/3469.
VI.	Claim 34, drawn to a tire wear indicator, classified in CPC B60T 2240/00.
2.	 Inventions I, I, III, IV, V, and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, different functions, and effects (MPEP § 802.01, MPEP § 806.06).  In the instant case the different inventions because: invention I disclose trailer module communicates to tractor module system; invention II disclose method of determining when the intended cargo trailer is actually coupled to the cargo tractor based on a comparison of the expected trailer identification number and the current trailer identification number; invention III disclose communication protocol system network with low and higher level protocol; invention IV disclose determine at a short-wavelength ultra-high frequency communication protocol, when a receiving device is within range; invention V disclose detect a status of a cargo tractor subsystem; and invention VI disclose tire wear indicator.
3.	 Restriction for examination purposes as indicated is proper because all the
inventions listed in this action are independent or distinct for the reasons given
above and there would be a serious search and/or examination burden if restriction
were not required because one or more of the following reasons apply:

a. the inventions have acquired a separate status in the art in view of their
different classification.
b. the inventions require a different field of search (for example, searching
different class, different electronic resources or employing different search
strategies or search queries).
Applicant is advised that the reply to this requirement to be complete
must include (i) an election of an invention to be examined even though the
requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims
encompassing the elected invention.
The election of an invention may be made with or without traverse.  To
reserve a right to petition, the election must be made with traverse.  If the reply
does not distinctly and specifically point out supposed errors in the restriction
requirement, the election shall be treated as an election without traverse.  Traversal
must be presented at the time of election in order to be considered timely.  Failure  to timely traverse the requirement will result in the loss of right to petition under
37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not
patentably distinct, applicant should submit evidence or identify such evidence
now of record showing the inventions to be obvious variants or clearly admit on
the record that this is the case.  In either instance, if the examiner finds one of the
inventions unpatentable over the prior art, the evidence or admission may be used
in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other
invention.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664